DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert R. Morton (Reg. No. 67,863) on 4 January 2022.
The application has been amended as follows: 

What is claimed is:

1.	(Currently Amended) A method comprising:
	performing, for one or more Common Public Radio Interface (CPRI) link bit rates of a plurality of CPRI link bit rates configured for a fronthaul network, CPRI Layer 1 link auto-negotiation operations to establish a CPRI link between a radio equipment controller and a radio equipment of the fronthaul network, the CPRI Layer 1 link auto-negotiation operations comprising: 
		achieving, by a proxy slave, a hyper frame number synchronization with the radio equipment controller at a CPRI link bit rate for a first CPRI bit stream transmitted by the radio equipment controller;
		communicating the first CPRI bit stream and the CPRI link bit rate from the proxy slave to a proxy master via at least one Radio over Ethernet (RoE) frame, wherein the CPRI link bit rate is indicated in a header of the at least one RoE frame and the first CPRI bit stream is included in an RoE payload of the at least one RoE frame;
		transmitting, by the proxy master, the first CPRI bit stream to the radio equipment at the CPRI link bit rate and the radio equipment attempting to achieve a hyper frame number synchronization with the first CPRI bit stream;
		upon the radio equipment achieving the hyper frame number synchronization, the radio equipment communicating a second CPRI bit stream to the proxy master at the CPRI link bit rate;

		transmitting, by the proxy slave, the second CPRI bit stream to the radio equipment controller,	 
	wherein the CPRI Layer 1 link auto-negotiation operations are completed and the CPRI link is established between the radio equipment controller and the radio equipment when the radio equipment controller achieves a hyper frame number synchronization for the second CPRI bit stream transmitted by the proxy slave at a particular CPRI link bit rate.
	
2.	(Previously Presented) The method of Claim 1, wherein upon achieving the hyper frame number synchronization with the radio equipment controller, the proxy slave does not transmit a CPRI bit stream to the radio equipment controller until the second CPRI bit stream is received from the proxy master.

3.	(Canceled)

4.	(Currently Amended) The method of Claim 1, wherein upon the CPRI Layer 1 link auto-negotiation operations being completed, the proxy slave does not communicate the CPRI link bit rate to the proxy master via any RoE frames.

5.	(Original) The method of Claim 1, wherein the CPRI Layer 1 link auto-negotiation operations are performed within one transmit time interval of the radio equipment controller.

6.	(Previously Presented) The method of Claim 1, wherein the CPRI Layer 1 link auto-negotiation operations are repeated with the plurality of CPRI link bit rates until the radio equipment controller achieves the hyper frame number synchronization for the second CPRI bit stream transmitted by the proxy slave at the particular CPRI link bit rate.

7.	(Previously Presented) The method of Claim 1, wherein the CPRI link bit rate is indicated in the header of the at least one RoE frame using a value indicating a CPRI link bit rate option associated with the CPRI link bit rate.


9.	(Previously Presented) The method of Claim 7, wherein the value indicating the CPRI link bit rate option is included within one to four bits of a reserved bits field of a sequence number field of the header of the at least one RoE frame. 

10.	(Currently Amended) A plurality of non-transitory computer readable storage media encoded with instructions that, when executed by a plurality of processors, cause the plurality of processors to perform operations, comprising:
	performing, for one or more Common Public Radio Interface (CPRI) link bit rates of a plurality of CPRI link bit rates configured for a fronthaul network, CPRI Layer 1 link auto-negotiation operations to establish a CPRI link between a radio equipment controller and a radio equipment of the fronthaul network, the CPRI Layer 1 link auto-negotiation operations comprising: 
		achieving, by a proxy slave, a hyper frame number synchronization with the radio equipment controller at a CPRI link bit rate for a first CPRI bit stream transmitted by the radio equipment controller;
		communicating the first CPRI bit stream and the CPRI link bit rate from the proxy slave to a proxy master via at least one Radio over Ethernet (RoE) frame, wherein the CPRI link bit rate is indicated in a header of the at least one RoE frame and the first CPRI bit stream is included in an RoE payload of the at least one RoE frame;
		transmitting, by the proxy master, the first CPRI bit stream to the radio equipment at the CPRI link bit rate and the radio equipment attempting to achieve a hyper frame number synchronization with the first CPRI bit stream;
		upon the radio equipment achieving the hyper frame number synchronization, the radio equipment communicating a second CPRI bit stream to the proxy master at the CPRI link bit rate;
		upon the proxy master achieving a hyper frame number synchronization with the radio equipment for the second CPRI bit stream transmitted by the radio equipment at the CPRI link bit rate, communicating the second CPRI bit stream from the proxy master to the proxy slave; and
		transmitting, by the proxy slave, the second CPRI bit stream to the radio equipment controller, 
	wherein the CPRI Layer 1 link auto-negotiation operations are completed and the CPRI link is established between the radio equipment controller and the radio equipment when the radio equipment controller achieves a hyper frame number synchronization for the second CPRI bit stream transmitted by the proxy slave at a particular CPRI link bit rate.
	


12.	(Canceled)

13.	(Currently Amended) The media of Claim 10, wherein upon the CPRI Layer 1 link auto-negotiation operations being completed, the proxy slave does not communicate the CPRI link bit rate to the proxy master via any RoE frames.

14.	(Previously Presented) The media of Claim 10, wherein the CPRI link bit rate is indicated in the header of the at least one RoE frame using a value indicating a CPRI link bit rate option associated with the CPRI link bit rate.

15.	(Canceled)

16.	(Previously Presented) The media of Claim 14, wherein the value indicating the CPRI link bit rate option is included within one to four bits of a reserved bits field of a sequence number field of the header of the at least one RoE frame.

17–22.	(Canceled) 

23.	(Previously Presented)  The method of Claim 9, wherein the sequence number field of the header of the at least one RoE frame is configured for a 32-bit ordering information field of the at least one RoE frame and the sequence number field further comprises a first counter field and a second counter field.

24.	(Currently Amended)  The method of Claim 9, wherein upon the CPRI Layer 1 link auto-negotiation operations being completed, the reserved bits field does not include the value indicating the CPRI link bit rate option.

25.	(New)  A system comprising:
	a plurality of memory elements for storing data; and
	a plurality of processors for executing instructions associated with the data, wherein executing the instructions causes the system to perform operations, comprising:
	performing, for one or more Common Public Radio Interface (CPRI) link bit rates of a plurality of CPRI link bit rates configured for a fronthaul network, CPRI Layer 1 link auto-negotiation operations to establish a CPRI link between a radio equipment controller and a radio equipment of the fronthaul network, the CPRI Layer 1 link auto-negotiation operations comprising: 
		achieving, by a proxy slave, a hyper frame number synchronization with the radio equipment controller at a CPRI link bit rate for a first CPRI bit stream transmitted by the radio equipment controller;
		communicating the first CPRI bit stream and the CPRI link bit rate from the proxy slave to a proxy master via at least one Radio over Ethernet (RoE) frame, wherein the CPRI link bit rate is indicated in a header of the at least one RoE frame and the first CPRI bit stream is included in an RoE payload of the at least one RoE frame;
		transmitting, by the proxy master, the first CPRI bit stream to the radio equipment at the CPRI link bit rate and the radio equipment attempting to achieve a hyper frame number synchronization with the first CPRI bit stream;
		upon the radio equipment achieving the hyper frame number synchronization, the radio equipment communicating a second CPRI bit stream to the proxy master at the CPRI link bit rate;
		upon the proxy master achieving a hyper frame number synchronization with the radio equipment for the second CPRI bit stream transmitted by the radio equipment at the CPRI link bit rate, communicating the second CPRI bit stream from the proxy master to the proxy slave; and
		transmitting, by the proxy slave, the second CPRI bit stream to the radio equipment controller, 
	wherein the CPRI Layer 1 link auto-negotiation operations are completed and the CPRI link is established between the radio equipment controller and the radio equipment when the radio equipment controller achieves a hyper frame number synchronization for the second CPRI bit stream transmitted by the proxy slave at a particular CPRI link bit rate.
	
26.	(New) The system of Claim 25, wherein upon achieving the hyper frame number synchronization with the radio equipment controller, the proxy slave does not transmit a CPRI bit stream to the radio equipment controller until the second CPRI bit stream is received from the proxy master.

27.	(New) The system of Claim 25, wherein upon the CPRI Layer 1 link auto-negotiation operations being completed, the proxy slave does not communicate the CPRI link bit rate to the proxy master via any RoE frames.

28.	(New) The system of Claim 25, wherein the CPRI link bit rate is indicated in the header of the at least one RoE frame using a value indicating a CPRI link bit rate option associated with the CPRI link bit rate.

29.	(New) The system of Claim 28, wherein the value indicating the CPRI link bit rate option is included within one to four bits of a reserved bits field of a sequence number field of the header of the at least one RoE frame.

30.	(New) The system of Claim 29, wherein upon the CPRI Layer 1 link auto-negotiation operations being completed, the reserved bits field does not include the value indicating the CPRI link bit rate option. 

Allowable Subject Matter
Claims 1, 2, 4–7, 9–11, 13, 14, 16, and 23–30 (Renumbered 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “achieving, by a proxy slave, a hyper frame number synchronization with the radio equipment controller at a CPRI link bit rate for a first CPRI bit stream transmitted by the radio equipment controller”, “communicating the first CPRI bit stream and the CPRI link bit rate from the proxy slave to a proxy master via at least one RoE frame”, and “wherein the CPRI link bit rate is indicated in a header of the at least one RoE frame and the first CPRI bit stream is included in an RoE payload of the at least one RoE frame and wherein the Layer 1 link auto-negotiation operations are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416